                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

MALEEHA AHMAD, et al.,                         )
                                               )
                       Plaintiffs,             )
                                               )
       v.                                      )      No. 4:17-cv-2455 CDP
                                               )
CITY OF ST. LOUIS, MISSOURI,                   )
                                               )
                       Defendant.              )


                    Consent Motion for Extension of Time to File Response

       Plaintiffs move for a two-week extension of time, from April 15, 2019 to April 29, 2019,

in which to file their response to Defendant’s Motion to Dissolve Preliminary Injunction and

Dismiss, ECF No. 126. In support, they state:

       1. On March 29, 2019, Defendant filed a Motion to Dissolve Preliminary Injunction and

            Dismiss, ECF No. 126.

       2. Plaintiffs were previously granted an extension through April 15, 2019 to respond.

       3. Plaintiffs request an additional two week so that they may obtain transcripts of certain

            depositions, in particular the Rule 30(b)(6) deposition of the City of St. Louis, for use

            in their response.

       4. Counsel for Defendant consents to the relief requested in this motion.

WHEREFORE Plaintiffs move for an extension of time through April 29, 2019 to file their

response to Defendant’s Motion to Dissolve Preliminary Injunction and Dismiss.
Respectfully submitted,

/s/ Anthony E. Rothert
Anthony E. Rothert, #44827MO
Jessie Steffan, #64861MO
ACLU of Missouri Foundation
906 Olive Street, Suite 1130
St. Louis, Missouri 63101
(314) 652-3114
arothert@aclu-mo.org
jsteffan@aclu-mo.org

Gillian R. Wilcox, #61278MO
406 West 34th Street, Suite 420
Kansas City, Missouri 64111
ACLU of Missouri Foundation
(816) 470-9938
gwilcox@aclu-mo.org
Attorneys for Plaintiffs
